DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, lines 11-12, the recitations “the outer end”, “the telescoping section head” and “the opposite end” lack positive antecedent basis in the claim.

With respect to claim 2, the recitation “the outer end” lacks positive antecedent basis in the claims. 
With respect to claim 3, “a guying support” is set forth; however, the same has been previously set forth in claim 1, line 6.  Setting forth the same element again amounts to a double inclusion. 

With respect to claim 7, line 2, “at least one displaceable tension rod” is set forth; however, the same has been previously set forth in claim 1, line 5.  Setting forth the same element again amounts to a double inclusion. 

With respect to claim 9, line 3, “a guying support” is set forth; however, the same has been previously set forth in claim 1, line 6.  Setting forth the same element again amount to double inclusion. 

With respect to claim 13, the recitation “the head” lacks positive antecedent basis in the claims.

With respect to claim 17, line 3, the recitation “the region” lacks positive antecedent basis in the claims.  

With respect to claim 19, lines 8-9, the recitations “the outer end” and “the opposite end” lack positive antecedent basis in the claim.  In lines 14-17, the following have been previously set forth in the claim: “a guide holder”, “a transport position”, “an operation position”, “a guying support” and “a holding mechanism”.  Setting forth the same element again amounts to a double inclusion. 
With respect to claim 21, “the outer end” lacks positive antecedent basis in the claims. 

Allowable Subject Matter
Claims 1 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 3, 7, 9, 13, 17, 19 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 1 and 19 are allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a guide holder for the tension rods is arranged on the jib basic box and receives the tension rods in the transport position of the telescoping jib and, in the operating position, in each case at least one of the displaceable tension rods on one of the guying supports is fixedly articulated in each case to the outer end of the telescoping section head and can be fixed to a holding mechanism on the opposite end on an adjacent guying support of an adjacent telescoping section head.  Claims 2-11 and 13-18 depend either directly or indirectly from claim 1.  Claims 20 and 21 depend from claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Weisbauer, Willim, Hockensmith et al, Fritsch Knect et al are each cited to disclose a mobile crane having a telescoping jib. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/